SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the three month period ended January 31, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53028 WESTMOUNTAIN GOLD, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315498 (State or other jurisdiction of incorporation) (IRS Employer File Number) ake St. Ste. 401 Sandpoint, ID (Address of principal executive offices) (zip code) (208)265-1717 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: þNo: o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes: þNo: o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting Company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting Company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non accelerated filer o Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell Company (as defined in Rule 12b-2 of the Exchange Act):Yes: oNo: þ The number of shares of common stock, $.001 par value, issued and outstanding as of March 21, 2014: 25,736,997 shares. FORM 10-Q TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited except as noted) 3 Consolidated Balance Sheets as of January 31, 2014 and October 31, 2013 (audited) 3 Consolidated Statements of Operations for the three months endedJanuary 31, 2014 and 2013 and from inception to January 31, 2014 4 Consolidated Statement of Cash Flows for the three months ended January 31, 2014and2013 and from inception to January 31, 2014 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosure 33 Item 5. Other Information 33 Item 6. Exhibits 34 Signatures 35 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS WESTMOUNTAIN GOLD, INC. AN EXPLORATION STAGE COMPANY CONSOLIDATED BALANCE SHEETS January 31, October 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Restricted Cash - Prepaid expenses Inventory Total current assets EQUIPMENT, NET OTHER ASSETS Contractual rights Mining claims Security deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ Accounts payable - related parties Accrued expenses Accrued Interest Accrued expenses - related parties Forward contract Derivative liability - warrants Promissory notes Total current liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' DEFICIT Preferred stock, $.10 par value; 987,900 shares authorized, 0 shares issued and outstanding at January 31, 2014 and October 31, 2013, respectively. - - Preferred Series A Convertible Stock, $.10 par value; 12,100 shares authorized, 12,100 sharesissued and outstanding at January 31, 2014 and October 31, 2013, respectively. Common stock - $0.001 par value, 200,000,000 shares authorized, 25,536,997 and 24,659,832 shares issued and outstanding at January 31, 2014 and October 31, 2013, respectively. Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See notes to consolidated financial statements. 3 WESTMOUNTAIN GOLD, INC. A DEVELOPMENT STAGE COMPANY CONSOLIDATED STATEMENTS OF OPERATIONS From March 25, Three Months Ended (Inception) January 31, January 31, January 31, REVENUE $ $
